Citation Nr: 1202847	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating higher than 30 percent for depression prior to April 13, 2010, and a rating higher than 50 percent since.  




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty from July to December 1962. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2006, the RO denied the Veteran's petition to reopen his claim for service connection for depression.  In September 2006, in response, he filed a Notice of Disagreement (NOD) to initiate an appeal.  A statement of the case (SOC) was issued in September 2007, after receipt of which he filed a timely substantive appeal (VA Form 9) in October 2007 to complete the steps necessary to perfect his appeal of the claim to the Board.  See 38 C.F.R. § 20.200 (2011).

In a January 2008 decision, however, during the pendency of the appeal, the RO granted service connection for depression and assigned an initial 30 percent rating retroactively effective from March 6, 2006, the date of receipt of the petition to reopen this claim.  The Veteran then, in response, appealed for a higher initial rating for his depression.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In a May 2010 decision since issued during the pendency of this downstream appeal, the RO increased the rating for the Veteran's depression from 30 to 50 percent as of May 6, 2010, the date of a VA compensation examination.  But in another, even more recent, March 2011 decision, the RO determined the correct effective date for this higher 50 percent rating for the depression was April 13, 2010, rather than May 6, 2010, based on an earlier VA treatment note.  


He has continued to appeal, requesting an even higher rating for his depression.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed the Veteran is seeking the highest possible rating for a disability unless, of course, he receives the highest possible rating or, failing that, indicates he is content with a lesser rating, albeit higher rating than what he had).  Hence, this appeal now concerns whether he was entitled to an initial rating higher than 30 percent for his depression prior to April 13, 2010, and whether he has been entitled to a rating higher than 50 percent since.


FINDING OF FACT

Resolving all reasonable doubt in his favor, since receipt of the petition to reopen his claim on March 6, 2006, the Veteran's depression has caused occupational and social impairment with reduced reliability and productivity, though not with deficiencies in most areas.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 50 percent for the depression back to the receipt of the petition to reopen this claim on March 6, 2006 (so not just as of April 13, 2010), though no greater rating at any time since March 6, 2006.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9434 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... 

served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a)  notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a)  requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10. 

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has had on employment, is found in an increased-rating claim, the appellant's burden to show prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2006, so prior to initially adjudicating his claim in June 2006, meaning in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  So he received all required VCAA notice before initially adjudicating his claim.  Therefore, there was no timing defect in the provision of the notice.  Also keep in mind that his claim for a higher initial rating arose in the context of him first trying to establish his underlying entitlement to service connection for his depression - since granted.  So his appeal concerns a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and SSOCs discussing this downstream disability rating element of his claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial 30 percent rating and not a higher initial rating, and then the 50 percent rating but no greater rating.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA outpatient treatment records, Social Security Administration (SSA) records, and arranged for VA compensation examinations, most recently in May 2010, to assess and then reassess the severity of his depression.  This evidence, especially considered in combination, 

provides the information needed to properly rate his disability.  38 C.F.R. §§ 3.327(a), 4.2.  He is not entitled to another examination based on the mere passage of time since an otherwise adequate examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. §4.3.

Mental disorders are evaluated under a General Rating Formula found at 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  


According to the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, a 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.


The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. §4.126; VAOPGCPREC 10-95.  The higher the score, the higher the overall functioning of the individual.


A GAF score in the range of 41-50 is indicative of "serious" symptoms or any serious impairment in social, occupational, or school functioning such as having no friends and being unable to keep a job.

A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  

Whereas a score of 61-70 suggest just "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." 

See DSM-IV at 46-47.

As already alluded to, the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection.  In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  But see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since expanding this practice even to claims for increased ratings that do not involve initial ratings). 

III.  A Rating Higher than 30 percent for the Depression Prior to and Since April 13, 2010

As mentioned previously, in the January 2008 decision during the pendency of his initial appeal, the RO granted the Veteran's claim for service connection for depression and assigned an initial 30 percent rating for the consequent disability under 38 C.F.R. § 4.130, DC 9434, retroactively effective from March 6, 2006, the date of receipt of his petition to reopen this claim.  And in another decision since issued in May 2010, during the pendency of his "downstream" appeal for a higher initial rating for this disability, the RO increased the rating for this disability from 30 to 50 percent, but only as of May 6, 2010, the date of a VA compensation examination.  In an even more recent March 2011 decision, the RO assigned an earlier effective date of April 13, 2010, for this higher 50 percent rating, based on a VA treatment record in the file showing an earlier worsening of this disability so as to warrant this higher rating.  Hence, the RO already has "staged" the rating under Fenderson since the depression was rated as 30-percent disabling prior to April 13, 2010, and has been rated as 50-percent disabling since.

As for this initial period at issue - that is, prior to April 13, 2010, VA outpatient treatment records from February 2006 through October 2007 show the Veteran reported experiencing depression concerning his physical ailments, but that reportedly had improved.  It was consistently reported that he was alert and correctly oriented in all spheres (to time, person, place and situation), and that his speech was normal in rate, tone, rhythym, etc.  His mood was described as euthymic, and his cognitive function was described as intact.  It was mentioned that there were no homicidal or suicidal ideations.  His thought processes were without delusions or hallucinations.  The diagnosis was major depression, and his GAF score was listed as 45 on successive occasions, meaning he had "serious" occupational and social impairment.

During a December 2007 VA compensation examination, the Veteran complained of depression, "not caring about things or people."  He reported that he had had crying spells for 6 months.  His memory and concentration were not good; he was tired; he had no sex drive; he had no hobbies; and he did not even watch television.  He also did not have friends, but he attended church.  He spent leisure time reading.  He was nervous and worried a lot.  He had not worked in 10 years.  He had no plan to harm himself or others, however.  Psychotropic medications were prescribed.  It was indicated he had a work history as a property appraiser and county tax collector for 25 years, although, as mentioned, he had not worked in 10 years, so since 1997 or thereabouts.  He was supported by Social Security disability.

The objective mental status portion of that evaluation revealed he was casually dressed and well groomed.  He was oriented.  His mood was stable.  His speech was normal and his thought processes were logical and goal directed.  There were no hallucinations, and his judgment and insight were both good.  He had some 
long-term memory deficits.  The pertinent diagnoses were recurrent depression, chronic, and adjustment disorder with mixed anxious and depressed mood secondary to colostomy.  The GAF score was 52, so a bit higher than when seen on an outpatient basis, indicating relatively "moderate" social and occupational impairment as opposed to "serious" (or severe).

VA clinical records in May and July 2008 note some increased depression, but described as moderate.  There were no hallucinations or suicidal ideations.

During another VA compensation examination in May 2010, the Veteran complained of worsening depression over the last few months due to declining health.  He said he seldom left home and was reluctant to go out due to embarrassment from anxiety.  He also said that he was unable to function when his spouse was not around, and that he became anxious.   He enjoyed reading.  He mentioned worsening thoughts of suicide, and the examiner described him as suicidal.  He saw his daughter every few months and enjoyed visiting with her and her family.  He presented appropriate and neatly groomed.  He was alert and attentive.  His memory was impaired on some tests, but there were no signs of psychoses.  His judgment was appropriate; he had insight; and his cognition was intact.  The diagnosis was depressive disorder, not otherwise specified (NOS).  The GAF score was 45, so again indicating "serious" occupational and social impairment.  It also was indicated that he would not likely be able to work due to his depression and health problems.

Because of his suicidal ideations, in early May 2010 the Veteran had a suicide risk assessment and was then admitted to a VA hospital.  He stated that he was depressed due to his ongoing health problems.  His GAF score at time of admission was 35-40.  However, he was discharged several days later after stabilization of his condition, and he no longer had any suicidal ideations.  The discharge diagnosis was dysthymic disorder.  At time of discharge, his GAF score was 55-60, so had drastically improved.

A late May 2010 follow-up VA treatment report after an exacerbation of his depression revealed a GAF score of 55, so in this same range.  In June 2010 an examination revealed that his grooming and hygiene were good.  His mood was dysphoric, but his affect was congruent to his mood.  He also denied hallucinations and had no suicidal thoughts.  As well, his memory was intact, and his insight and judgment were good.  The diagnosis was dysthymic disorder, rule out generalized anxiety disorder (R/O GAD), rule out panic disorder, rule out major depression recurrent.  His GAF score was 45.

In a February 2011 VA outpatient treatment record it was reported that he had been compliant with his psychotropic medication, which had helped with his symptoms.  He was appropriately dressed with adequate hygiene.  He was cooperative and his speech was spontaneous.  His mood was euthymic and his affect was congruent to his mood.  He was correctly oriented and coherent.  His memory also was intact, and he had no hallucinations or suicidal ideations.  The diagnosis was dysthymic disorder, rule out major depressive disorder, rule out mood disorder, NOS.  His GAF score was 60.

This evidence shows that, during 2006 and 2007, the Veteran's depression was substantial, and his GAF score was predominantly 45, which, as mentioned, according to the DSM-IV, was indicative of "serious" symptoms or "serious" impairment in his social and occupational functioning.  However, during his December 2007 VA compensation examination, his depression was described as "moderate", in comparison, and his GAF score was 52, which reaffirms as much according to the DSM-IV.

Although his depression apparently waxed and waned during that time frame, it did continue, so much so that he even had an exacerbation of his depression on account of his ongoing health problems.  Indeed, he became suicidal requiring hospitalization, and his GAF scores at time of admission were just 35-40.  Subsequently, though, with treatment and compliance with his prescribed medication, his depression again apparently improved, and by February 2011 his GAF score was 60, so considerably higher, without any further reports of suicidal ideations.

Based on the fluctuating depression, and resolving all reasonable doubt in his favor, the Board concludes that during the entire period at issue, so prior to and even since April 13, 2010, the Veteran's depression has caused occupational and social impairment with reduced reliability and productivity, and therefore warrants the 50 percent rating under DC 9434 not just as of April 13, 2010, but instead dating back to the receipt of the petition to reopen his underlying claim for service connection for this disability on March 6, 2006, so from a much earlier effective date.  He has not had deficiencies in most areas at any time since, however, so as to warrant an even higher 70 percent rating, much less total social and occupational impairment on account of his depression, if only considering his depression, so as to warrant the highest possible schedular rating of 100 percent.

In terms of his occupational impairment, he admittedly has not worked in several years, reportedly since 1997 or thereabouts, but he had some 25 years or prior work experience as a property appraiser and county tax collector.  The May 2010 VA compensation examiner indicated the Veteran likely will not be able to work (meaning return to the workforce) due to his depression and health problems, so not just because of the depression, rather, also because of his physical ailments and issues, and only the depression is a service-connected disability.


The Court (CAVC) has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands are generally via the Appeals Management Center (AMC), unless the Veteran is represented by a private attorney, in which case the remand is directly to the RO.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

Here, the Veteran's inability to continue working and receipt of Social Security disability since his last employment in 1997 or thereabouts apparently is predicated either on him having retired or due to a combination of his depression and physical problems, so not entirely on account of his depression, which, again, is his only service-connected disability.  Moreover, even with the increase in the rating for his depression from 30 to 50 percent in this decision as of an earlier effective date, he does not satisfy the threshold minimum requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a), in turn meaning his only recourse is receiving a TDIU on an extra-schedular basis under the alternative provisions of § 4.16(b), but only in the event it is suggested that his depression, and depression alone, precludes him from obtaining and maintaining substantially gainful employment, which, for the reasons and bases discussed, the evidence does not show.  The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

From a social impairment perspective, the Veteran is isolative and anxious, but he remains happily married and enjoys the company of his family when visited, including his daughters.  There is no evidence, for example, of obsessional rituals, illogical speech, impaired impulse control, disorientation, or neglect of hygiene suggesting he has the type of functional impairment contemplated by the higher 70 percent rating under DC 9434, or that he has at any time since the receipt of his petition to reopen his underlying claim for service connection on March 6, 2006.  Thus, as he has been at most 50-percent disabled on account of his depression since the receipt of that petition to reopen this claim, the Board cannot "stage" this rating under Fenderson.

Further Extra-Schedular Consideration

Aside from receiving a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) already discussed, an extra-schedular rating for the service-connected disability at issue also is possible under 38 C.F.R. § 3.321(b)(1).  According to this regulation, the Board is authorized to refer the increased-rating claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).   Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran is retired on Social Security disability benefits and has not been employed for many years, but it has not been shown that his depression, and depression alone, has markedly interfered with his employment, meaning above and beyond that contemplated by his now higher 50 percent schedular rating for this disability as of an earlier effective date.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability - especially when the Veteran has a disability rating in the higher end of the rating spectrum.  This Veteran's rating is midway, at 50 percent.  But see, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

The type and extent of the Veteran's symptoms (depression, anxiety, etc.) are contemplated by the applicable DC 9434.  And although he has been hospitalized for treatment of his depression, including as mentioned after having suicidal ideations, those ideations abated or resolved and it cannot be said that he has been hospitalized on a frequent basis.  Instead, the overwhelming majority of his evaluation and treatment has been on an outpatient basis, not as an inpatient.

Therefore, the circumstances of this case are not so exceptional or unusual as to warrant referral of this claim for extra-schedular consideration.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The higher 50 percent rating for the depression, though no greater rating, is granted as of an earlier effective date - namely, as of March 6, 2006 (rather than just as of April 13, 2010) - subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


